         Case 21-30574 Document 876 Filed in TXSB on 08/20/21 Page 1 of 5




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

IN RE:                                                 §       CHAPTER 7
                                                       §
COUNTRY FRESH HOLDING COMPANY                          §       CASE NO. 21-30574
INC., et. al.,                                         §
                                                       §
DEBTORS                                                §       JOINTLY ADMINISTERED

          BOXLEY GROUP LLC’S APPLICATION FOR PAYMENT OF
     ADMINISTRATIVE CLAIM FOR POST-PETITION TRANSITION SERVICES
                     [RELATED TO DOCKET NO. 787]

       THIS APPLICATION SEEKS AN ORDER THAT MAY ADVERSELY
       AFFECT YOU. IF YOU OPPOSE THE APPLICATION, YOU SHOULD
       IMMEDIATELY CONTACT THE APPLICANT PARTY TO RESOLVE THE
       DISPUTE. IF YOU AND THE APPLICANT CANNOT AGREE, YOU MUST
       FILE A RESPONSE AND SEND A COPY TO THE APPLICANT. YOU MUST
       FILE AND SERVE YOUR RESPONSE WITHIN 21 DAYS OF THE DATE
       THIS WAS SERVED ON YOU. YOUR RESPONSE MUST STATE WHY THE
       APPLICATION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A
       TIMELY RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT
       FURTHER NOTICE TO YOU. IF YOU OPPOSE THE APPLICATION AND
       HAVE NOT REACHED AN AGREEMENT, YOU MUST ATTEND THE
       HEARING. UNLESS THE PARTIES AGREE OTHERWISE, THE COURT
       MAY CONSIDER EVIDENCE AT THE HEARING AND DECIDE THE
       APPLICATION AT THE HEARING.

       REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

       COMES NOW, Boxley Group, LLC, (“Applicant” or “Boxley Group”), the company

providing financial/consulting services for debtor’s transition services team managing the Debtors’

estate, and files this its Application Pursuant to Section 503(b) of Title 11 of the United States Code

for an entry of an order directing the Trustee’s payment of Applicant’s administrative claim for

post-petition consulting services in the amount of $68,071.21. In support thereof, Applicant would


                                                  1
       Case 21-30574 Document 876 Filed in TXSB on 08/20/21 Page 2 of 5




respectfully show unto this Honorable Court as follows:

                                            I.
                                        BACKGROUND

1.     Applicant is a consulting company offering financial consulting services, which in this case

       constituted financial transition services for the Debtors after the Debtors filed for Chapter

       11 bankruptcy. Boxley Group consultants provided services to the Transition Services

       Agreement Team of the “Fresh Food Group.” A true and correct copy of the Boxley Group

       weekly summaries of the services rendered to the Transition Services Agreement Team is

       attached hereto as Exhibit A. A true and correct copy of the Boxley Group invoices for the

       services rendered to the Transition Services Agreement Team is attached hereto as Exhibit

       B. Also included is a string of emails regarding Boxley Group’s Invoices sent to the Trustee

       and attached hereto as Exhibit C.

2.     Specifically, Robert Gilbert of Boxley Group performed CFO level services to Debtors.

3.     Lee Knape, a senior financial consultant with Boxley Group, performed controller level

       accounting work to support the Transition Services Agreement Team. Mr. Knape served as

       the controller of the Transition Services Agreement Team and reported directly to the “Fresh

       Food Group” CEO and President Bill Andersen. A true and correct copy of the

       organizational chart of the Fresh Food Group Transition Services Team is attached hereto

       as Exhibit D.

4.     For the period beginning on 05/10/21 and ending on 05/23/21, Boxley Group rendered

       services in the amount of $9,982.50. (Invoice No 4131, Exhibit B).

5.     For the period ending on 05/30/21, Boxley Group rendered services in the amount of



                                                2
      Case 21-30574 Document 876 Filed in TXSB on 08/20/21 Page 3 of 5




      $10,882.50. (Invoice No 4140, Exhibit B).

6.    For the period ending on 06/06/21, Boxley Group rendered services in the amount of

      $9,825.00. (Invoice No 4145, Exhibit B).

7.    For the period ending on 06/13/21, Boxley Group rendered services in the amount of

      $9,915.00. (Invoice No 4156, Exhibit B).

8.    For the period ending on 06/20/21, Boxley Group rendered services in the amount of

      $9,285.00. (Invoice No 4167, Exhibit B).

9.    For the period ending on 06/27/21, Boxley Group rendered services in the amount of

      $10,103.71. (Invoice No 4180, Exhibit B).

10.   For the period ending on 07/01/21, Boxley Group rendered services in the amount of

      $5,272.50. (Invoice No 4190, Exhibit B).

11.   For the period ending on 07/06/21, Boxley Group rendered services in the amount of

      $1,897.50. (Invoice No 4191, Exhibit B)

12.   For the period ending on 07/11/21, Boxley Group rendered services in the amount of

      $907.50. (Invoice No 4214, Exhibit B)

13.   The Boxley Group weekly summaries set forth attached to Exhibit A identify the consultants

      doing the work for the Transition Services Team, their weekly accomplishments, their

      planned tasks and their identified obstacles. The work started on May 10, 2021. Country

      Fresh Holding Company, Inc., filed for Chapter 11 bankruptcy on February 15, 2021, and the

      matter was converted to a Chapter 7 petition on June 21, 2021.




                                              3
        Case 21-30574 Document 876 Filed in TXSB on 08/20/21 Page 4 of 5




                                           II.
                                     REQUESTED RELIEF

14.     Section 503(b) of the Bankruptcy Code provides for the allowance of an administrative

        expense priority for “the actual, necessary costs and expenses of preserving the estate.”

15.     Section 503(b)(1)(A)(i) of the Bankruptcy Code provides for the allowance of an

        administrative expense priority for “wages, salaries, and commissions for services rendered

        after the commencement of the case.”

16.     Applicant requests that the Court enter an Order allowing the post-petition administrative

        expense priority under Section 503(b) of the Bankruptcy Code in the total amount of

        $68,071.21, and authorizing the Chapter 7 Trustee to pay the balance of the Applicant’s

        administrative claim at such time as distributions are made to other administrative creditors,

        and in accordance with the priorities under the Bankruptcy Code.

                                          III.
                                 CONCLUSION AND PRAYER

        Wherefore, Boxley Group, LLC respectfully requests that the Court enter an order allowing

its post-petition administrative expense claim in the amount of $68,071.21, and authorizing the

Chapter 7 Trustee to pay the balance of the Applicant’s administrative claim at such time as

distributions are made to other administrative creditors and in accordance with the priorities under

the Bankruptcy Code, and for all other relief, at law and in equity, to which Boxley Group, LLC may

be entitled.




                                                  4
        Case 21-30574 Document 876 Filed in TXSB on 08/20/21 Page 5 of 5




                                             Respectfully submitted,

                                             DABNEY PAPPAS


                                             /s/ Gus E. Pappas
                                             Gus E. Pappas
                                             State Bar No. 15454850
                                             1776 Yorktown, Suite 425
                                             Houston, Texas 77056
                                             713-621-2678 Telephone
                                             713-621-0074 Facsimile

                                             ATTORNEY FOR BOXLEY GROUP, LLC


                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing MOTION FOR
PAYMENT OF ADMINISTRATIVE CLAIM FOR POST-PETITION TRANITION SERVICES
has been electronically filed in this case with the Clerk of the United States Bankruptcy Court by
using the CM/ECF system and was served upon all parties via the Court’s electronic case filing
system (ECF) on this the 20th day of August, 2021.


                                             /s/ Gus E. Pappas
                                             Gus E. Pappas




                                                5
